Case 2:18-cv-02133-MWF-MRW Document 31-3 Filed 01/15/19 Page 1 of 2 Page ID #:451




                              Exhibit 2
Case
Case2:18-cv-02133-MWF-MRW
     2:18-cv-02133-MWF-MRW Document
                           Document31-3
                                    7-10 Filed
                                         Filed01/15/19
                                               04/06/18 Page
                                                        Page22of
                                                               of22 Page
                                                                    PageID
                                                                         ID#:452
                                                                            #:82
